DETAILED ACTION
This action is in response to the application filed on 8/5/2021.
Claims 1-9 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
4.	As to claim 8, Applicant should please note that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B; 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14” - see MPEP 2114.04 (II).
Therefore the steps of “transmitting the update data to the update control device via the communication module when the update control device requests transmission of the update data via the communication module” and “transmitting the update data to the portable terminal that is associated with the update control device when the computer determines that communication with the update control device is not possible,” as recited in claim 8 are contingent limitations, given their broadest reasonable interpretation, and are not required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US Patent Application Publication 2017/0262277 A1, Endo hereinafter) in view of Vangelov et al (US Patent Application Publication 2016/0210131A1, Vangelov hereinafter).
As to claim 1, Endo teaches a server (see Fig.1, 110 and associated text) configured to distribute update data for software for an electronic control unit (see Fig.1, 132 and associated text) mounted on a vehicle (Fig.1, 120 and associated text, see e.g. [0053] - A software control program and a user control program are installed in the management server 110, and when these programs are executed, the management server 110 functions as a software management portion 111 and a user management portion 112), the server comprising: 
a storage device (see Fig.2, 202 and associated text) that stores device identification information in which information that specifies a communication module mounted on the vehicle and information that specifies a portable terminal configured to communicate with an update control device mounted on the vehicle are associated with each other (See Figs.1, 4B and associated text, e.g. [0083] - user information 410 stored in the user information DB 114 includes “vehicle ID,” “vehicle number,” “DCM,” “user attribute,” “portable terminal,” “update status of software,” and “function restriction” as information items, [0084] - In the “DCM,” a type of DCM (Data Communication Module) provided in the vehicle specified by the vehicle ID is stored and [0085] - The “portable terminal” includes information to identify a portable terminal possessed by the user who owns the vehicle specified by the vehicle ID) and the update data (See e.g. [0055] -When the software management portion 111 newly acquires the software of the latest version, the software management portion 111 stores the software in a software DB 113 and determines that an update by the software of the latest version is required, so as to transmit the software of the latest version to the vehicle 120) and 
a processor (See Fig.2, 201 and associated text) configured to transmit the update data to the update control device via the communication module (see e.g. [0059] -The vehicle 120 includes a DCM (Data Communication Module) 131 and the automatic driving or driving support system 132. The DCM 131 is a communications device and is connected to the management server 110 via the network 150 and [0060] - the automatic driving or driving support system 132 updates the software installed therein and related to the automatic driving function or the driving support function, by use of the software of the latest version, transmitted from the management server 110).

Endo does not specifically teach determining whether communication with the update control device is possible, transmitting the update data to the update control device via the communication module when the update control device requests transmission of the update data via the communication module, and transmit the update data to the portable terminal that is associated with the communication module when the processor determines that the communication with the update control device is not possible.

In an analogous art of updating software, however, Vangelov teaches determining whether communication with an update control device (see Fig.2, 1 and associated text) is possible (see e.g. [0080] - process 500 determines whether a data connection to the VCS 1 is available. The data connection can be a connection to the server 210 through a network and/or a connection to a mobile device 53), transmitting update data to the update control device via a communication module (see Fig.1, 63 and associated text) when the update control device requests transmission of the update data via a communication module (See e.g. [0052] - the update server 210 may be configured to receive requests for available updates 206 from vehicle 31; The server 210 may provide, responsive to the requests, indications of updates 206 to update the requesting vehicle 31 that may be downloaded and installed. The server 210 may be further configured to serve the updates 206 to devices requesting to download the updates 206 according to the provided indications, [0053] -the VCS 1 may be configured to communicate with the update server 210 over the network 61; the VCS 1 may make use of integrated network functionality of the VCS 1, such as the internal modem 63, to facilitate communication with the update server 210 and [0067] - the vehicle, e.g., through the VCS 1 periodically communicates with the server 210 to determine whether a control update 206 is needed; This communication can be scheduled to happen automatically using wireless communications from the vehicle to the server 210 through a network and [0068] - the vehicle can begin downloading the control update from the server 210 through the network 61), and transmitting the update data to a portable terminal that is associated with the communication module when the processor determines that the communication with the update control device is not possible (see e.g. [0068] - At times a vehicle may lose connectivity with the server or the network and Fig.5, 507 and associated text, e.g. [0082]- Otherwise, control passes to operation 507 to launch the download of at least a part of the control update to the mobile device 53 and [0083] - At operation 507, the proxy application 218 on the mobile device 53 is launched by the VCS 1 or the update application 216; This will allow the mobile device 53 to download the remaining part of the control update from the server; by using the facilities of the portable device 53, the vehicle 31 may be able to have its software updates 206 downloaded over wide-area data connections 214 that may be unavailable to the vehicle 31 but available to the portable device 53 and [0091] - the examples described herein allow the vehicle to use alternate means of communication to the server to complete download of a control update when communications between the vehicle and server are interrupted, e.g., when there is no suitable communication connection between the vehicle and a network).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 2, Vangelov further teaches wherein the processor is configured to determine that the communication with the update control device is not possible when communication with the communication module is disrupted  (See e.g. [0091] -  if a download of an update is interrupted, e.g., the vehicle 31 loses its connection to the network 61, then the vehicle 31 can trigger the proxy application in the portable device to continue the download of the update) [or when an in-vehicle device to be used for software update is not mounted on the vehicle that includes the update control device].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 3, Endo teaches a software update system (see Fig.1. and associated text) for updating software for an electronic control unit (see Fig.1, 132 and associated text) mounted on a vehicle (Fig.1, 120 and associated text), the software update system comprising: TSN20200211OUS00 TFN200637-US 
31 an update control device mounted on the vehicle and configured to control software update of the electronic control unit (see Fig1, 132 and associated text, e.g. [0060] - the automatic driving or driving support system 132 updates the software installed therein and related to the automatic driving function or the driving support function, by use of the software of the latest version, transmitted from the management server 110); 
a server configured to distribute update data for the software for the electronic control unit (see Fig.1, 110 and associated text, e.g. [0053] - A software control program and a user control program are installed in the management server 110, and when these programs are executed, the management server 110 functions as a software management portion 111 and a user management portion 112 and [0060] - the automatic driving or driving support system 132 updates the software installed therein and related to the automatic driving function or the driving support function, by use of the software of the latest version, transmitted from the management server 110) and 
a portable terminal configured to communicate with the update control device and the server (See Fig.1, 140 and associated text, see e.g. [0052] - the management server 110 is connected to the vehicle 120 so as to be communicable via a network 150. Further, the management server 110 is connected to the portable terminal 140 so as to be communicable via the network 150),
 wherein the server includes a storage device (see Fig.2, 202 and associated text) that stores device identification information in which information that specifies a communication module mounted on the vehicle and information that specifies a portable terminal configured to communicate with an update control device mounted on the vehicle are associated with each other (See Figs.1, 4B and associated text, e.g. [0083] - user information 410 stored in the user information DB 114 includes “vehicle ID,” “vehicle number,” “DCM,” “user attribute,” “portable terminal,” “update status of software,” and “function restriction” as information items, [0084] - In the “DCM,” a type of DCM (Data Communication Module) provided in the vehicle specified by the vehicle ID is stored and [0085] - The “portable terminal” includes information to identify a portable terminal possessed by the user who owns the vehicle specified by the vehicle ID) and the update data (See e.g. [0055] -When the software management portion 111 newly acquires the software of the latest version, the software management portion 111 stores the software in a software DB 113 and determines that an update by the software of the latest version is required, so as to transmit the software of the latest version to the vehicle 120) and 
a processor (See Fig.2, 201 and associated text) configured to transmit the update data to the update control device via the communication module (see e.g. [0059] -The vehicle 120 includes a DCM (Data Communication Module) 131 and the automatic driving or driving support system 132. The DCM 131 is a communications device and is connected to the management server 110 via the network 150 and [0060] - the automatic driving or driving support system 132 updates the software installed therein and related to the automatic driving function or the driving support function, by use of the software of the latest version, transmitted from the management server 110).

Endo does not specifically teach determining whether communication with the update control device is possible, transmitting the update data to the update control device via the communication module when the update control device requests transmission of the update data via the communication module, and transmitting the update data to the portable terminal that is associated with the communication module when the processor determines that the communication with the update control device is not possible.

In an analogous art of updating software, however, Vangelov teaches determining whether communication with an update control device (see Fig.2, 1 and associated text) is possible (see e.g. [0080] - process 500 determines whether a data connection to the VCS 1 is available. The data connection can be a connection to the server 210 through a network and/or a connection to a mobile device 53), transmitting update data to the update control device via a communication module (see Fig.1, 63 and associated text) when the update control device requests transmission of the update data via the communication module (See e.g. [0052] - the update server 210 may be configured to receive requests for available updates 206 from vehicle 31; The server 210 may provide, responsive to the requests, indications of updates 206 to update the requesting vehicle 31 that may be downloaded and installed. The server 210 may be further configured to serve the updates 206 to devices requesting to download the updates 206 according to the provided indications, [0053] -the VCS 1 may be configured to communicate with the update server 210 over the network 61; the VCS 1 may make use of integrated network functionality of the VCS 1, such as the internal modem 63, to facilitate communication with the update server 210 and [0067] - the vehicle, e.g., through the VCS 1 periodically communicates with the server 210 to determine whether a control update 206 is needed; This communication can be scheduled to happen automatically using wireless communications from the vehicle to the server 210 through a network and [0068] - the vehicle can begin downloading the control update from the server 210 through the network 61), and transmit the update data to a portable terminal that is associated with the communication module when the processor determines that the communication with the update control device is not possible (see e.g. [0068] - At times a vehicle may lose connectivity with the server or the network and Fig.5, 507 and associated text, e.g. [0082]- Otherwise, control passes to operation 507 to launch the download of at least a part of the control update to the mobile device 53 and [0083] - At operation 507, the proxy application 218 on the mobile device 53 is launched by the VCS 1 or the update application 216; This will allow the mobile device 53 to download the remaining part of the control update from the server; by using the facilities of the portable device 53, the vehicle 31 may be able to have its software updates 206 downloaded over wide-area data connections 214 that may be unavailable to the vehicle 31 but available to the portable device 53 and [0091] - the examples described herein allow the vehicle to use alternate means of communication to the server to complete download of a control update when communications between the vehicle and server are interrupted, e.g., when there is no suitable communication connection between the vehicle and a network).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 4, Vangelov further teaches wherein the portable terminal includes a second storage device configured to store the update data that are transmitted from the server (see e.g. [0018] - a vehicle controls updating method can include receiving an instruction to download part of a software update from a specified offset location onto memory available in a mobile electronic device from a vehicle) and a second processor (see Fig.2, 53 and associated txt; the portable device must have a processor) configured to execute a process of updating the software for the electronic control unit using the update data stored in the second storage device, through the communication with the update control device (See e.g. [0047] - The portable device 53, in an example, executes a proxy application 218 on behalf of the vehicle 31 and its VCS 1; The proxy application 218 turns the mobile device 53 into a proxy server that acts as an intermediary for requests from the VCS 1 seeking to complete an update from the server 210; [0072] –  The mobile device 53 communicates with the server 210 to download the remaining part of the control update 206 that was not previously completed. The part of the control update is then stored in the mobile device 53 until the mobile device 53 is in communication with the vehicle 31 and [0074] - At operation 411, vehicle 31 retrieves the part of the control update stored in the mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 5, the limitations of claim 5 are substantially similar to the limitations of claim 2 and therefore, it is rejected for the reasons stated above. 

As to claim 6, Vangelov further teaches wherein a process of updating the software executed by the portable terminal includes at least one of: a process of the portable terminal transmitting the update data stored in the second storage device to the update control device (See e.g. [0072] –  The mobile device 53 communicates with the server 210 to download the remaining part of the control update 206 that was not previously completed. The part of the control update is then stored in the mobile device 53 until the mobile device 53 is in communication with the vehicle 31 and [0074] - At operation 411, vehicle 31 retrieves the part of the control update stored in the mobile device) [a process of displaying an indication that requests agreement to the software update of the electronic control unit from a user; or a process of receiving agreement of the user with the software update of the electronic control unit.]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 7, Vangelov further teaches wherein the portable terminal has a function that is necessary for the software update, among functions of the in-vehicle device to be used for the software update (See e.g. [0072] - the VCS 1 or application 216, transfers the download to a mobile device 53. The vehicle 31 operates the mobile device 53 as a proxy for the VCS 1 or application 216; The mobile device 53 can then communicate with the server to resume downloading the control update. The mobile device 53 communicates with the server 210 to download the remaining part of the control update 206 that was not previously completed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Endo to incorporate/implement the limitations as taught by Vangelov in order to provide a more efficient method/system of updating software of a vehicle.

As to claim 8, the limitations of method claim 8 are substantially similar to the limitations of system claims 1 and 3 and therefore, it is rejected for the reasons stated above. 
As to claim 9, the limitations of medium claim 9 are substantially similar to the limitations of system claims 1 and 3 and therefore, it is rejected for the reasons stated above. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194